
	
		II
		111th CONGRESS
		1st Session
		S. 376
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2009
			Mr. Reed (for himself,
			 Mr. Dodd, Mr.
			 Kerry, Mr. Schumer,
			 Ms. Stabenow, and
			 Mr. Kennedy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide rules for the modification or disposition of
		  certain assets by real estate mortgage investment conduits pursuant to division
		  A of the Emergency Economic Stabilization Act of 2008, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Real Estate Mortgage Investment
			 Conduit Improvement Act of 2009.
		2.Special rules for
			 modification or disposition of qualified mortgages or foreclosure property by
			 real estate mortgage investment conduits
			(a)In
			 generalIf a REMIC (as defined in section 860D(a) of the Internal
			 Revenue Code of 1986) modifies or disposes of a troubled asset under the
			 Troubled Asset Relief Program established by the Secretary of the Treasury
			 under section 101(a) of the Emergency Economic Stabilization Act of 2008 or
			 under rules established by the Secretary under section 3 of this Act—
				(1)such modification
			 or disposition shall not be treated as a prohibited transaction under section
			 860F(a)(2) of such Code, and
				(2)for purposes of
			 part IV of subchapter M of chapter 1 of such Code—
					(A)an interest in the
			 REMIC shall not fail to be treated as a regular interest (as defined in section
			 860G(a)(1) of such Code) solely because of such modification or disposition,
			 and
					(B)any proceeds
			 resulting from such modification or disposition shall be treated as amounts
			 received under qualified mortgages.
					(b)Termination of
			 REMICFor purposes of the Internal Revenue Code of 1986, an
			 entity which is a REMIC (as defined in section 860D(a) of the Internal Revenue
			 Code of 1986) shall cease to be a REMIC if the instruments governing the
			 conduct of servicers or trustees with respect to qualified mortgages (as
			 defined in section 860G(a)(3) of such Code) or foreclosure property (as defined
			 in section 860G(a)(8) of such Code)—
				(1)prohibit or
			 restrict (including restrictions on the type, number, percentage, or frequency
			 of modifications or dispositions) such servicers or trustees from reasonably
			 modifying or disposing of such qualified mortgages or such foreclosure property
			 in order to participate in the Troubled Asset Relief Program established by the
			 Secretary of the Treasury under section 101(a) of the Emergency Economic
			 Stabilization Act of 2008 or under rules established by the Secretary under
			 section 3 of this Act,
				(2)commit to a
			 person other than the servicer or trustee the authority to prevent the
			 reasonable modification or disposition of any such qualified mortgage or
			 foreclosure property,
				(3)require a
			 servicer or trustee to purchase qualified mortgages which are in default or as
			 to which default is reasonably foreseeable for the purposes of reasonably
			 modifying such mortgages or as a consequence of such reasonable modification,
			 or
				(4)fail to provide
			 that any duty a servicer or trustee owes when modifying or disposing of
			 qualified mortgages or foreclosure property shall be to the trust in the
			 aggregate and not to any individual or class of investors.
				(c)Effective
			 dates
				(1)Subsection
			 (a)Subsection (a) shall apply
			 to modification and dispositions after the date of the enactment of this Act,
			 in taxable years ending on or after such date.
				(2)Subsection
			 (b)
					(A)In
			 generalExcept as provided in subparagraph (B), subsection (b)
			 shall take effect on the date that is 3 months after the date of the enactment
			 of this Act.
					(B)ExceptionThe
			 Secretary of the Treasury may waive the application of subsection (b) in whole
			 or in part for any period of time with respect to any entity if—
						(i)the Secretary
			 determines that such entity is unable to comply with the requirements of such
			 subsection in a timely manner, or
						(ii)the Secretary
			 determines that such waiver would further the purposes of this Act.
						3.Establishment of
			 a home mortgage loan relief program under the Troubled Asset Relief Program and
			 related authorities
			(a)EstablishmentNot
			 later than 30 days after the date of enactment of this Act, the Secretary of
			 the Treasury shall establish and implement a program under the Troubled Asset
			 Relief Program and related authorities established under section 101(a) of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211(a))—
				(1)to achieve
			 appropriate broad-scale modifications or dispositions of troubled home mortgage
			 loans; and
				(2)to achieve
			 appropriate broad-scale dispositions of foreclosure property.
				(b)RulesThe
			 Secretary of the Treasury shall promulgate rules governing the—
				(1)reasonable
			 modification of any home mortgage loan pursuant to the requirements of this
			 Act; and
				(2)disposition of
			 any such home mortgage loan or foreclosed property pursuant to the requirements
			 of this Act.
				(c)ConsiderationsIn
			 developing the rules required under subsection (b), the Secretary of the
			 Treasury shall take into consideration—
				(1)the
			 debt-to-income ratio, loan-to-value ratio, or payment history of the mortgagors
			 of such home mortgage loans; and
				(2)any other factors
			 consistent with the intent to streamline modifications of troubled home
			 mortgage loans into sustainable home mortgage loans.
				(d)Use of broad
			 authorityThe Secretary of the Treasury shall use all available
			 authorities to implement the home mortgage loan relief program established
			 under this section, including, as appropriate—
				(1)home mortgage
			 loan purchases;
				(2)home mortgage
			 loan guarantees;
				(3)making and
			 funding commitments to purchase home mortgage loans or mortgage-backed
			 securities;
				(4)buying down
			 interest rates and principal on home mortgage loans;
				(5)principal
			 forbearance; and
				(6)developing
			 standard home mortgage loan modification and disposition protocols, which shall
			 include ratifying that servicer action taken in anticipation of any necessary
			 changes to the instruments governing the conduct of servicers or trustees with
			 respect to qualified mortgages or foreclosure property are consistent with the
			 Secretary of the Treasury's standard home mortgage loan modification and
			 disposition protocols.
				(e)Payments
			 authorizedThe Secretary of the Treasury is authorized to pay
			 servicers for home mortgage loan modifications or other dispositions consistent
			 with any rules established under subsection (b).
			(f)Rule of
			 constructionAny standard home mortgage loan modification and
			 disposition protocols developed by the Secretary of the Treasury under this
			 section shall be construed to constitute standard industry practice.
			
